Action by an owner of real property to recover damages for injuries to his land and the building thereon alleged to have been caused by excavation on adjoining property, and by the tenant in said building to recover damages alleged to have been sustained in the disturbance of its business caused by the injuries to said building. The appeal is from an order denying a motion, pursuant to subdivision 6- of section 50-e of the General Municipal Law, to amend appellants’ notice of claim theretofore filed with the respondent. Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ., concur.